Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

[AltContent: textbox (Claim(s) 1, 5-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (U.S. Patent No. 20180367374 hereinafter Liu).)]
Regarding Claim 1, Liu teaches “An apparatus, comprising: at least one processor; and a non-transitory memory storing a program executable by the at least one processor, wherein the program comprises instructions [[for]] which, when executed, cause the at least one processor to:
Liu’s invention includes apparatuses (systems) capable of performing the embodiments of Liu’s disclosure which can execute programmable instructions via a processor (para. 0188).
 receive a downlink beam failure recovery request from a client device indicating at least one new downlink candidate beam determined to replace at least one failed downlink beam;
Being able to monitor and receive a beam failure recovery request (BFRR) from a device (client device) upon detection of a beam failure between the base station and device (para. 0032). Liu describes a scenario that may occur where a failed downlink beam detected by a UE may use an active PUCCH to send a BFRR to a corresponding base station (para. 0084). And once receiving the BFRR, monitor one or more candidate beams eligible to replace the failed beam (replace downlink beam) (para. 0032).
detect at least one failed uplink beam; 
A UE is able to send a BFRR in the event of beam failure (failed uplink beam) to a base station (para. 0096).
 according to reception of the downlink beam failure recovery request from the client device, at least one new uplink candidate beam to replace the detected at least one failed uplink beam; 
The base station will respond with a BFRR response in a DL beam pair that is spatial quasi co-located with the uplink beam pair used for BFRR transmission from the UE where the response includes actions to recover the beam failure event (para. 0096).
Additionally, upon receiving a BFRR (beam failure recovery request) from a UE (client device), identify a new candidate beam for handling beam failure based on the BFRR (determine) (para. 0034).
generate uplink redirection information indicating the determined at least one new uplink candidate beam;  A base station will send back a BFRR response (redirection information) to the UE once the UE determines the candidate beam(s) (uplink candidate beam) that may be used by the base station (para. 0086).
[[and]] generate a response comprising the generated uplink redirection information; 
A base station may send a BFRR response once the associated UE has determined the proper candidate beam for transmission using spatial quasi co-located information for both DL and UL beams (para. 0088).
and transmit the generated response to the client device.”
A base station may send a response when the associated UE determines which candidate beam(s) may be used by the base station to send a response (para. 0086).
Regarding Claim 5, Liu teaches “The apparatus according to claim 1, wherein the determination of the at least one new uplink candidate beam based on the reception of the downlink beam failure recovery request comprises determining the at least one new uplink candidate beam 
	A UE will send a BFRR is first sent to a base station in the event of beam failure (para. 0096) and based on the downlink BFRR, a base station will respond with a BFRR response to the corresponding UE. The UE then may monitor from a plurality of uplink beam pairs to determine the best possible candidate beam for a BFRR response where the best possible candidate beam may be based on channel quality (para. 0099). 
based on a sounding reference signal received from the client device.”
By measuring channel quality of a reference signal (sounding reference signal) with each transmission beam, a UE (client device) is able to report measurements to base station to help determine a beam’s status (para. 0069).
	Regarding Claim 6, Liu teaches “The apparatus according to claim 1, wherein the generated uplink redirection information comprises at least one of. an indication of [[the]] an identity of the client device, an indication of the detected at least one failed uplink beam, or an identification of the determined at least one new uplink candidate beam.”
	Sending a beam failure recovery request as an indication between a base station and beam pair for a failed beam based on detection. The response to the beam failure recovery request utilizes a selecting module that selects one or more candidate beams based on the radio link quality to replace the faulty beam (para. 0114).
	Regarding Claim 7, Liu teaches “The apparatus according to claim 1, wherein the generated response comprises a downlink control information format 0_1.”
	A UE is able to receive downlink control information on a PDCCH such as resource allocation (para. 0073).
Regarding Claim 8, Liu teaches “A method 
	In the event of beam failure occurring between a user equipment and base station, Liu provides a beam failure recovery request that is generated and transmitted to an appropriate base station (para. 0083-0084). Users may utilize an active physical uplink control channel to report beam failure and a base station may generate a response and select candidate beams for replacement (para. 0084 and 0086).
detecting according to reception of the downlink beam failure recovery request from the client device, at least one new uplink candidate beam to replace the detected at least one failed uplink beam; 
	A UE may determine beam failure (failed uplink beam) between itself and a base station and generate a BFRR to the associated base station. Once the base station receives the BFRR from a corresponding UE, it will generate a BFRR response and select a new candidate beam (new uplink candidate beam) to replace the failed beam as part of the response (para. 0086). Additionally, upon receiving a BFRR (beam failure recovery request) from a UE (client device), identify a new candidate beam for handling beam failure (para. 0034).
generating, by the network node device, uplink redirection information indicating the determined at least one new uplink candidate beam; 
	As part of a BFRR response sent from a base station, it must also select a new candidate beam to send this response from a determination gathered from a connection strength between the UE and base station (para. 0086).
generating, by the network node device, a response comprising the generated uplink redirection information; and transmitting 
	 A UE initializes the procedure by generating a BFRR response in a DL pair in the event of beam failure (para. 0096) and transmits this response based on the reception of the associated BFRR to indicate appropriate reception and action (para. 0096).
	Regarding Claim 9, Liu teaches “An apparatus, which is client device or applicable in the client device, comprising: at least one processor; and a non-transitory memory storing a program executable by the at least one processor, wherein the program comprises instructions [[for]] which, when executed, cause the at least one processor to: 
Liu’s invention includes apparatuses (systems) capable of performing the embodiments of Liu’s disclosure which can execute programmable instructions via a processor (para. 0188).
transmit[[ting]], to a network node device, a generated downlink beam failure recovery request 
A UE sends a beam failure recovery request (downlink beam failure) to a designated base station (para. 0096)
indicating at least one new downlink candidate beam determined to replace at least one failed downlink beam; 
A base station may identify new candidate beam(s) (new downlink beam) based on a BFRR from a UE in the event of beam failure (para. 0106).
and receive, from the network node device, a response to the transmitted downlink beam failure recovery request, the response comprising uplink redirection information indicating at least one new uplink candidate beam determined to replace at least one failed uplink beam according to reception of the downlink beam failure recovery request from the client device,”
	A base station may send a BFRR response (response to the transmitted downlink BFRR) in the event of a beam failure detected by a corresponding UE (para. 0103). As part of the BFRR response, identifies new candidate beam(s) to recover the beam failure based on the best candidate beam (uplink candidate beam) to replace the failed beam (uplink beam) (para. 0106). Additionally, upon receiving a BFRR (beam failure recovery request) from a UE (client device), identify a new candidate beam for handling beam failure (para. 0034).
	Regarding Claim 10, Liu teaches “The apparatus according to claim 9, wherein 
	Sending a beam failure recovery request as an indication between a base station and beam pair for a failed beam based on detection. The response to the beam failure recovery request utilizes a selecting module that selects one or more candidate beams based on the radio link quality to replace the faulty beam (para. 0114).
	Regarding Claim 11, Liu teaches “The apparatus according to claim 9, wherein the received response comprises a downlink control information format 0_1.”
	A UE is able to receive downlink control information (DCI) on a PDCCH such as resource allocation for the UE (para. 0073).
	Regarding Claim 12, Liu teaches “The apparatus according to claim 9, wherein the instructions further cause the at least one processor to: 
Liu’s invention includes apparatuses (systems) capable of performing the embodiments of Liu’s disclosure which can execute programmable instructions via a processor (para. 0188).
configure the client device to use the at least one new downlink candidate beam for a subsequent downlink reception; 
	a UE may utilize the best SQCL’ed downlink beam pair (downlink candidate beam) by examining the best channel quality (para. 0101) in order to effectively utilize one downlink beam for a servicing base station. The candidate beam is selected from a potential plurality of beams in multiple directions for reception at each base station and UE (para. 0079, FIG. 4C).
configure the client device to use the at least one new uplink candidate beam for a subsequent uplink transmission.”
	a UE may utilize the best SQCL’ed downlink beam pair (downlink candidate beam) by examining the best channel quality (para. 0101) in order to effectively utilize one downlink beam for a servicing base station. The candidate beam is selected from a potential plurality of beams in multiple directions for transmission at each base station and UE (para. 0079, FIG. 4C).
	Regarding Claim 13, Liu teaches “A method 
	A UE is able to measure the channel quality of a reference signal in each transmission beam and reports to a base station (para. 0069)
a generated downlink beam failure recovery request indicating at least one new downlink candidate beam determined to replace at least one failed downlink beam; and receiving 
	In the event of beam failure between a UE and base station, a UE transmits a BFRR to a base station to indicate the need of replacing the failed beam. Once the base station has received the BFRR, it generates a BFRR response along with a new candidate beam for replacement (para. 0084-0086)
the response comprising uplink redirection information indicating at least one new uplink candidate beam determined to replace at least one failed uplink beam according to reception of the downlink beam failure recovery request from the client device.”
A base station may send a BFRR response (response to the transmitted downlink BFRR) in the event of a beam failure detected by a corresponding UE (para. 0103). As part of the BFRR response, identifies new candidate beam(s) to recover the beam failure based on the best candidate beam (uplink candidate beam) to replace the failed beam (uplink beam) (para. 0106). Additionally, upon receiving a BFRR (beam failure recovery request) from a UE (client device), identify a new candidate beam for handling beam failure (para. 0034).
	Regarding Claim 14, Liu teaches “The method according to claim 13, wherein 
	Sending a beam failure recovery request as an indication between a base station and beam pair for a failed beam based on detection. The response to the beam failure recovery request utilizes a selecting module that selects one or more candidate beams based on the radio link quality to replace the faulty beam (para. 0114).
	Regarding Claim 15, Liu teaches “The method according to claim 13, wherein the received response comprises a downlink control information format 0_1.”
	A UE is able to receive via transmission control information on a PUSCH (Physical Uplink Shared Channel) or a PUCCH and carry information such as channel quality indication reports or ACK/NACK responses and scheduling requests (para. 0074, 0082).
	Regarding Claim 16, Liu teaches “The method according to claim 13, further comprising: configuring the client device to use the at least one new downlink candidate beam for a subsequent downlink reception; 
	a UE may utilize the best SQCL’ed downlink beam pair (downlink candidate beam) by examining the best channel quality (para. 0101) in order to effectively utilize one downlink beam for a servicing base station. The candidate beam is selected from a potential plurality of beams in multiple directions for reception at each base station and UE (para. 0079, FIG. 4C).
and configuring the client device to use the at least one new uplink candidate beam for a subsequent uplink transmission.”
	a UE may utilize the best SQCL’ed downlink beam pair (downlink candidate beam) by examining the best channel quality (para. 0101) in order to effectively utilize one downlink beam for a servicing base station. The candidate beam is selected from a potential plurality of beams in multiple directions for transmission at each base station and UE (para. 0079, FIG. 4C).
Regarding Claim 19, Liu teaches “The method according to claim 8, wherein the determination of the at least one new uplink candidate beam based on the reception of the downlink beam failure recovery request comprises determining the at least one new uplink candidate beam based on a sounding reference signal received from the client device.”
A UE will send a BFRR is first sent to a base station in the event of beam failure (para. 0096) and based on the downlink BFRR, a base station will respond with a BFRR response to the corresponding UE. The UE then may monitor from a plurality of uplink beam pairs to determine the best possible candidate beam for a BFRR response where the best possible candidate beam may be based on channel quality (para. 0099). 
based on a sounding reference signal received from the client device.”
By measuring channel quality of a reference signal with each transmission beam, a UE is able to report measurements to base station to help determine a beam’s status (para. 0069).
Regarding Claim 20, Liu teaches “The method according to claim 8, wherein the generated uplink redirection information comprises at least one of: an indication of an identify of the client device, an indication of the detected at least one failed uplink beam, or an identification of the determined at least one new uplink candidate beam.
	The UE may monitor one or more candidate beams in which to receive a BFRR response from (determined at least one new uplink candidate beam) when beam failure occurs. This information is determined by using spatially quasi co-located information between DL and UL beam pairs provided by the base station (generated uplink redirection information) (para. 0054). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
[AltContent: textbox (Claim 3-4 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. Patent No. 20180367374 hereinafter Liu) in view of Xia (U.S. Patent No. 20180288756 hereinafter Xia).)]
	Regarding Claim 3, Liu teaches “The apparatus according to claim 1, wherein the determination of the at least one new uplink candidate beam based on the reception of the downlink beam failure recovery requestApplication No. : 17/029,937Filed: September 23, 2020Page: 4of7 comprises determining the at least one new uplink candidate beam 
	A BFRR response is sent to a base station upon detection of a beam failure between the base station and corresponding device. The associated processor of an apparatus can monitor one or more candidate beams to receive the BFRR response (para. 0033). Liu discloses a method of handling beam failure (downlink beam failure) by identifying a new candidate beam (uplink candidate beam) and transmitting a BFRR response associated with the received BFRR (para. 0034). The determination of the new candidate beam (uplink candidate beam) may be determined by the spatial quasi co-located information between the base station and UE (para. 0088).
Liu does not explicitly teach “based on a time and frequency location of the received downlink beam failure recovery request.”
	However, in an analogous art in beam recovery, Xia teaches “based on a time and frequency location of the received downlink beam failure recovery request.”
	Liu teaches that the candidate beam may be determined by utilizing a time offset based on the BFRR reception (para. 0035). However, Liu does not explicitly teach generating a BFRR based on a frequency location. Xia teaches utilizing frequency location as one of the available unique beam recovery resources in a BRACH (Beam Failure Random Access Channel) region for each UE (para. 0155) to help determine beam failure. 
	Liu teaches candidate beams may be determined when a UE sends a BFRR to a servicing base station but does not explicitly state being based on a time and frequency location. Xia discloses that every UE may be assigned one or more unique recovery resources including access to a physical random access channel (PRACH) for access purposes for time and/or frequency locations within the entire operating band (para. 0155). The UE may send a beam recovery request (downlink beam recovery request) over a beam recovery access channel (BRACH) and include a time and frequency location as part of the preamble (para. 0159).
	It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Xia in order to provide another metric for beam recovery. Doing so would allow for fluid determination of beam failure and be able to process a recovery request for a faulty uplink/downlink beam as disclosed by Liu (Abstract).
	Regarding Claim 4, Liu teaches “The apparatus according claim 1, wherein the determination of the at least one new uplink candidate beam based on the reception of the downlink beam failure recovery request comprises determining the at least one new uplink candidate beam 
	A BFRR response is sent to a base station upon detection of a beam failure between the base station and corresponding device. The associated processor of an apparatus can monitor one or more candidate beams to receive the BFRR response (para. 0033). Liu discloses a method of handling beam failure (downlink beam failure) by identifying a new candidate beam (uplink candidate beam) and transmitting a BFRR response associated with the received BFRR (para. 0034). The determination of the new candidate beam (uplink candidate beam) may be determined by the spatial quasi co-located information between the base station and UE (para. 0088).
	Liu does not explicitly teach “based on a preamble in the received downlink beam failure recovery request.”
	However, in an analogous art in beam recovery, Xia teaches “based on a preamble in the received downlink beam failure recovery request.”
	Xia provides a preamble sequence for a BRACH (Beam random access channel) in the event of beam failure along with a beam failure recovery request message which identifies the UE associated with the sequence transmitted (para. 0090). 
	It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Xia in order to provide an additional parameter corresponding with a BFRR response. Doing so would allow for a more conclusive BFRR response for an associated base station and can provide stronger solutions for pathloss as suggested by Xia (para. 0003).
	Regarding Claim 17, Liu teaches “The method according to claim 8, wherein the determination of the at least one new uplink candidate beam based on the reception of the downlink beam failure recovery request comprises determining the at least one new uplink candidate beam based on a time and frequency location of the received downlink beam failure recovery request.”
Receiving a BFRR (beam failure recovery request) from a UE (client device), identify a new candidate beam for handling beam failure based on the BFRR (determine) (para. 0034).
Liu does not explicitly teach “based on a time and frequency location of the received downlink beam failure recovery request.”
	However, in an analogous art in beam recovery, Xia teaches “based on a time and frequency location of the received downlink beam failure recovery request.”
	Liu teaches that the candidate beam may be determined by utilizing a time offset based on the BFRR reception (para. 0035). However, Liu does not explicitly teach generating a BFRR based on a frequency location. Xia teaches utilizing frequency location as one of the available unique beam recovery resources in a BRACH (Beam Failure Random Access Channel) region for each UE (para. 0155) to help determine beam failure. 
	Liu teaches candidate beams may be determined when a UE sends a BFRR to a servicing base station but does not explicitly state being based on a time and frequency location. Xia discloses that every UE may be assigned one or more unique recovery resources including access to a physical random access channel (PRACH) for access purposes for time and/or frequency locations within the entire operating band (para. 0155). The UE may send a beam recovery request (downlink beam recovery request) over a beam recovery access channel (BRACH) and include a time and frequency location as part of the preamble (para. 0159).
	It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Xia in order to provide another metric for beam recovery. Doing so would allow for fluid determination of beam failure and be able to process a recovery request for a faulty uplink/downlink beam as disclosed by Liu (Abstract).
	Regarding Claim 18, Liu teaches “The method according to claim 8, wherein the determination of the at least one new uplink candidate beam based on a preamble in the received downlink beam failure recovery request.”
A BFRR response is sent to a base station upon detection of a beam failure between the base station and corresponding device. The associated processor of an apparatus can monitor one or more candidate beams to receive the BFRR response (para. 0033). Liu discloses a method of handling beam failure (downlink beam failure) by identifying a new candidate beam (uplink candidate beam) and transmitting a BFRR response associated with the received BFRR (para. 0034). The determination of the new candidate beam (uplink candidate beam) may be determined by the spatial quasi co-located information between the base station and UE (para. 0088).
	Liu does not explicitly teach “based on a preamble in the received downlink beam failure recovery request.”
	However, in an analogous art in beam recovery, Xia teaches “based on a preamble in the received downlink beam failure recovery request.”
	Xia provides a preamble sequence for a BRACH (Beam random access channel) in the event of beam failure along with a beam failure recovery request message which identifies the UE associated with the sequence transmitted (para. 0090). 
	It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Xia in order to provide an additional parameter corresponding with a BFRR response. Doing so would allow for a more conclusive BFRR response for an associated base station and can provide stronger solutions for pathloss as suggested by Xia (para. 0003).
	

	 
Response to Arguments
Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive. Claim(s) 1, 3-5, 8-9, and 13 are now amended. Claim 2 is cancelled. New claim(s) 17-20 are added.
Examiner acknowledges that Claim 2 is cancelled, therefore the rejection is now moot.
Claim(s) 1, 3-5, 8-9, and 13 have been amended but still do not overcome the same reference teachings. Claim(s) 1, 3-5, 8-9, and 13 all recite a step “according to reception of the downlink beam failure recovery request from the client device” in the amended claims in some form but still do not overcome Liu. Liu provides a disclosure regarding information about a UE sending a beam failure recovery request and upon receiving this BFRR, use that request to monitor and identify a new candidate beam to be used for the proposed operation. The amended claim(s) do not overcome Liu which still teaches the amended intermediate step of receiving a downlink beam failure recovery request from a client device. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Claim(s) 3 and 4 (dependent on Independent Claim 1) both recite "based on a time and frequency location" and "based on a preamble". The new citations defined in the office action cure the deficiency with the proposed amendment regarding “according to reception of the downlink beam failure recovery request from the client device” thus renders the arguments moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 20180227899, Yu’s disclosure relates to a beam failure recovery mechanism and identification of candidate beams.
U.S. Patent No. 20180042000, Zhang’s disclosure relates to unique identification of beams and beam transmission.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER NGUYEN whose telephone number is (571)272-1173. The examiner can normally be reached 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER NGUYEN/Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415